Citation Nr: 1234393	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-01 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a heart disorder. 

3.  Entitlement to a rating in excess of 30 percent for calcification of the right upper lobe of the lung (lung disorder). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to a rating in excess of 30 percent for the Veteran's service-connected lung disorder, and denied reopening the Veteran's service connection claim for a heart disorder, respectively. 

The Veteran testified at a January 2012 Board hearing before the undersigned, which was held at the Roanoke RO.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran did not file a formal substantive appeal (i.e. VA Form 9), with regard to his increased rating claim for a service-connected lung disorder.  However, after a June 2010 Statement of the Case (SOC) was issued, the Veteran submitted a June 2010 statement in which he wrote: "SOC dated 06/10/10 denied an increase from 30% SC [sic] for calcification of rt [sic] upper lobe of lung . . . the veteran wants to disagree with this NOD [notice of disagreement] and seeks another VAE [VA examination].  Please consider this as new and material evidence about this [Veteran's] condition."  The Board has a duty to construe pleadings liberally.  See Szemraj v. Principi, 357 F.3d 1370 (2004).  In light of this principle, the Board assumes that the Veteran's reference to a NOD was a typographical error and was in fact a reference to the June 2010 SOC when considered in the context of his entire statement.  Further, his statement clearly expresses his wish to pursue this matter, suggesting that he felt the previous VA examination was not adequate and that further examination was warranted.  Accordingly, the Board construes this statement as an informal substantive appeal of the denial of an increased rating of his service-connected lung disorder, and therefore takes jurisdiction of this claim.  See 38 C.F.R. §§ 20.101(d), 20.200 (2011).  

The claims of entitlement to service connection for a heart disorder and of a rating in excess of 30 percent for the service-connected lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision last denied the claim of entitlement to service connection for a heart disorder.

2.  Additional evidence received since the February 1999 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's service connection claim for a heart disorder. 


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, denying service connection for a heart disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran's petition to reopen the previously denied service connection claim for a heart disorder has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a heart disorder.  For the following reasons, the Board finds that reopening is warranted.  

The Veteran initially filed for service connection for a "heart condition" in September 1970.  The RO denied the claim in a December 1970 rating decision which the Veteran did not appeal.  Thereafter, service connection for a heart condition was administratively denied in January 1972.  The RO declined to reopen this claim in July 1995 and December 1998 rating decisions following petitions to reopen.  The RO last denied the claim in a February 1999 rating decision, finding that it was not well-grounded.  The Veteran was notified of this decision and his appellate rights in a February 1999 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. § 20.200 (2011) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201 (2011) (defining what constitutes a NOD)); 20.302(a) (2011) (setting for time limits for submitting a NOD).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including cardiovascular-renal disease, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, the Veteran's service connection claim for a heart disorder was last denied in the February 1999 rating decision because the RO found that although the Veteran had a heart murmur established by recent medical evidence, there was still "no diagnosis of a cardiovascular disease to establish service connection."  In other words, the RO found that notwithstanding the presence of a heart murmur, the Veteran did not have a current cardiovascular disorder eligible for service connection compensation benefits.  See Shedden, 381 F.3d at 1166-67 (holding that establishing entitlement to service connection requires, in pertinent part, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. sections 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Thus, in order for this claim to be reopened, there must be new evidence supporting a finding that the Veteran currently has a heart disorder. 

At the time of the February 1999 rating decision, the service treatment records showed a diagnosis of a "Grade III/VI murmur heard best at [the] aortic area with radiation into [the] neck and back" in the June 1970 separation examination report.  A June 1970 consultation report stated that the Veteran had a systolic ejection murmur in the aortic area with radiation into the neck.  There was no diastolic murmur.  There were no symptoms of cardiovascular disease ("CV disease") or congestive heart failure.  An ECG was within normal limits.  The post-service evidence then of record included an October 1998 VA examination report showing that the Veteran had a grade two midsystolic murmur.  There were no bruits, irregular beats, or rubs or gallups.  An EKG was normal, and no other abnormalities were noted.  There was no other evidence at the time showing the presence of a heart disorder.  Based on this evidence, the RO found in the February 1999 rating decision that service connection was not warranted as the Veteran did not have a current heart disorder.

Since the February 1999 rating decision was issued, new evidence associated with the claims file shows the presence of a current heart disorder.  Specifically, a September 2009 VA echocardiogram report shows a diagnosis of mildly increased left atrial dimensions, moderately impaired left ventricular systolic function with wall motion abnormalities, and mild mitral regurgitation.  A September 2010 VA angiogram report reflects a diagnosis of mild (less than 30 percent) stenosis of the proximal left circumflex artery.  A December 2011 VA treatment record also shows a diagnosis of non-ischemic cardiomyopathy (NICM) and pulmonary hypertension.

The Board finds that the newly associated VA treatment records constitute new and material evidence as they show the presence of a current heart disorder, namely left ventricular dysfunction, non-ischemic cardiomyopathy, stenosis of the left circumflex artery, and pulmonary hypertension.  The evidence of record at the time of the February 1999 rating decision did not show any objective heart abnormalities apart from the murmur, which was not considered disabling for VA compensation purposes.  Therefore, given the new evidence of a current heart disorder, an element of service connection which was not previously established, the Board finds that reopening of this claim is warranted.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.156(a).

In sum, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder.  The petition to reopen is therefore granted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of service connection for a heart disorder; the appeal is granted to this extent only.  


REMAND

The service connection claim for a heart disorder and claim for a rating in excess of 30 percent for a service-connected lung disorder must be remanded for further development, as discussed below. 

With regard to the Veteran's service connection claim for a heart disorder, the duty to assist under the VCAA includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In this regard, a VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran's separation examination reflects notation of a systolic heart murmur at separation in June 1970.  An ECG performed at the time was normal, and the Veteran was found not to have cardiovascular disease and no other heart abnormality was diagnosed.  A November 1970 VA examination was negative for a heart murmur, but a midsystolic heart murmur was again detected during an October 1998 VA examination.  An April 2009 VA treatment record likewise reflects that a "possible murmur" was detected.  VA ECG's performed in May 1995 and October 1998 were interpreted as normal by VA examiners, although the actual October 1998 ECG report states that it was considered "borderline."  

Given the fact that a systolic heart murmur was detected during active service and again in October 1998, the Board finds that there is at least an indication that the two are related, notwithstanding the long period of time that elapsed between these diagnoses.  

However, the Board does not have the medical expertise to determine whether a heart murmur is considered a clinically significant (i.e. disabling) condition.  For example, a physiologic murmur, also known as a functional or innocent murmur, is defined as one which is generated in the absence of organic cardiac disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 706 (31st ed. 2007).   As such, it would not constitute a disability for VA compensation purposes.  See, e.g. 38 C.F.R. § 4.104, DC 7015, NOTE (2011) (providing, in pertinent part, that with regard to atrioventricular block, simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1110 and § 1131 (West 2002) as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

The Board also does not have the medical expertise to determine whether the heart murmur detected during service is considered a congenital abnormality.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  In this regard, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nevertheless, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into active service or was aggravated during service beyond its natural progression.  VAOGC 8- 88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty).

Further, the Board does not have the medical expertise to determine whether the left ventricular dysfunction diagnosed in the September 2009 VA echocardiogram or any other current heart disorder is related to the heart murmur detected during active service.  See Colvin, Vet. App. at 175.

Finally, recent medical evidence raises the issue of whether the Veteran has a heart disorder secondary to (i.e. caused or aggravated by) his service-connected lung disorder.  See 38 C.F.R. § 3.310 (2011).  In this regard, a December 2011 VA treatment record reflects a diagnosis of chronic systolic left ventricular dysfunction due to pulmonary hypertension, which was diagnosed based on a June 2011 VA echocardiogram.  While a September 2011 VA treatment record suggests that right heart catheterization was necessary in order to confirm this diagnosis, the evidence as it stands indicates that the Veteran may have pulmonary hypertension, raising the issue of whether it is related to his service-connected lung disorder and, if so, whether his left ventricular dysfunction is therefore secondary to his service-connected lung disorder via pulmonary hypertension. 

Accordingly, the Board finds that the McLendon factors are satisfied and that a VA examination is warranted.  See McLendon, 20 Vet. App. at 83.  In this regard, the August 2010 VA examination report addressed the issue of whether the Veteran had ischemic heart disorder, but did not include a nexus opinion.  Thus, the VA examiner should provide an opinion as to whether the Veteran has a current heart disorder related to the murmur detected during active service or secondary to his service-connected lung disorder.

Because a diagnosis of pulmonary hypertension is shown in recent VA treatment records, a VA examination is warranted to determine whether it is related to his service-connected calcification of the right upper lobe of the lung.  In this regard, under the General Rating Formula for Interstitial Lung Disease, a 100 percent rating is assigned for pulmonary hypertension.  See 38 C.F.R. § 4.97, DC's 6820 and 6828 (2011).  As mentioned above, the Veteran's treating physician stated in the September 2011 VA treatment record that right heart catheterization was necessary to confirm the presence of pulmonary hypertension.  It was noted elsewhere in this record that there were discrepancies between a September 2009 VA echocardiogram and the June 2011 VA echocardiogram which was interpreted as showing severe pulmonary hypertension.  If such catheterization has not been performed by the time of the VA examination, the examiner should determine whether the existing medical evidence reliably establishes the presence of pulmonary hypertension and whether it is associated with his service-connected lung disorder. 

Finally, the Veteran has not received VCAA notice with regard to the requirements for establishing service connection on a secondary basis.  The agency of original jurisdiction (AOJ) should take this opportunity to provide the Veteran such notice. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a VCAA notice letter which explains the requirements for establishing service connection on a secondary basis and complies with all current, controlling legal guidance with regard to VCAA notice letters. 

2. The Veteran should be scheduled for a VA examination by an examiner with an appropriate background in cardiovascular disorders to assess the nature of any current heart disorder, to include heart murmurs, and the likelihood that any such disorder is related to service or to his service-connected lung disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render opinions on the following issues, supported by thorough explanations:
* Whether any detected heart murmur is considered a disorder in itself, a symptom of a disorder (and, if so, what disorder), or merely an incidental (i.e. clinically insignificant) finding.
* Whether the heart murmur noted during the Veteran's active service is a congenital or developmental defect. If so, whether it underwent a permanent worsening as a result of any superimposed injury or disease during active service. 
* If the heart murmur detected during active service is not a congenital or developmental defect, whether it is a hereditary or familial disease and, if so, whether it was permanently aggravated by active military service beyond its natural progression.
* Whether the Veteran has any current heart disorder or disease, to include left ventricular dysfunction, a heart murmur, nonischemic cardiomyopathy, or any other heart disorder which is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include the heart murmur detected at separation, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
* If a direct relationship to service cannot be established, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran has a current heart disorder which was caused or aggravated by his service-connected lung disorder.  
As discussed above, a December 2011 VA treatment record reflects a diagnosis of chronic systolic left ventricular dysfunction due to pulmonary hypertension, although a September 2011 VA treatment record indicates that right heart catheterization was needed to confirm the diagnosis of pulmonary hypertension.  If the medical evidence reliably establishes the presence of pulmonary hypertension, the examiner should address whether it is associated with his service-connected lung disorder.  Then, the examiner should address whether the Veteran's service-connected lung disorder has caused or aggravated a current heart disorder, either via pulmonary hypertension or otherwise.  The examiner must address both the issue of causation and aggravation (i.e. a permanent worsening of a heart disorder due to the Veteran's service-connected lung disorder). 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 
3. The examiner who conducts the examination discussed in the preceding instruction should render an opinion as to whether the Veteran has pulmonary hypertension associated with his service-connected lung disorder (as discussed in the preceding instruction).  A complete explanation must be provided.  If the examiner is unable to render such an opinion, the examiner should explain the reasons why such an opinion cannot be rendered. 

4. The Veteran should be offered another opportunity to undergo a VA respiratory examination that includes post-bronchodilator pulmonary function testing.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examination should include a pulmonary function test with both pre- and post-bronchodilator testing.  Such testing is necessary to evaluate the Veteran's service-connected lung disorder under the rating criteria.  See 38 C.F.R. § 4.96(d) (2011) (providing that post-bronchodilator results are required when pulmonary function tests are performed for disability evaluation purposes except when the examiner determines that post-bronchodilator studies should not be done and states why); 38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease (diagnostic codes 6825 through 6833 (2011).  However, the Veteran has indicated that he is unwilling to take albuterol for the purpose of post-bronchodilator testing as he is concerned about its potential effects on his heart condition.  The examiner should consider whether post-bronchodilator testing is clinically unwarranted in the Veteran's case or whether it can be done using a different type of bronchodilator.  If the examiner concludes that post-bronchodilator testing is safe for the Veteran and that it requires albuterol, then a pulmonary function test should not be performed unless the Veteran is willing to undergo post-bronchodilator testing.  

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


